Citation Nr: 0009470	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The veteran, who had active 
service from October 1963 to October 1965, appealed that 
decision.

In August 1999, the Board remanded this claim for further 
action by the RO.  That action has since been completed.  In 
March 2000, the veteran's representative forwarded copies of 
analgesic prescriptions to the RO with a waiver of initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(1999).  The claim has been referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  At the time of his September 1999 VA examination, the 
veteran's left knee did not display laxity or instability.

2.  There is X-ray evidence of arthritis in the veteran's 
left knee.

3.  The veteran's left knee is productive of zero to 106 
degrees of passive range of motion.

4.  The veteran's left knee is not productive of objective 
evidence of pain on use, but the veteran has complaints of 
pain on use.







CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability manifested by dislocated semilunar 
cartilage or limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Codes 5010, 5003, 5258, 5261 
(1999).

2.  The criteria for a separate 10 percent evaluation for a 
left knee disability manifested by complaints of pain and X-
ray evidence of arthritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (1999); VAOPGCPREC 
9-98, VAOPGCPREC 23-97 (issued July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran twisted his left knee in May 1965 during active 
service.  Tenderness was noted shortly thereafter.  Follow-up 
entries did not show improvement.  Discomfort and effusion 
were noted in June 1965, and he was diagnosed with medial 
collateral ligament strain and probable underlying peripheral 
meniscus tear.  In March 1973, the veteran underwent a left 
meniscectomy.

The veteran was provided a VA examination in December 1996 as 
a result of his initial claim for service connection.  The 
examiner reviewed the veteran's history, including his post-
service surgery.  The veteran related recurring attacks of 
pain, but reported that there had been no true locking since 
his surgery.  While tenderness to palpation over the medial 
joint line was noted, as was very noticeable crepitus, 
ligaments were stable.  Mild degenerative changes were seen 
on X-ray.  A December 1996 rating decision granted service 
connection for a left knee disability.

The veteran was provided a VA examination in November 1997 as 
a result of his claim for an increased evaluation.  His 
history was reviewed.  Painful flare-ups were reported to 
occur two or three times per day, even to the extent of 
waking him from sleep.  The veteran reported a feeling of 
instability.  Objectively, slight effusion was noted on the 
medial and distal aspect of the left knee.  There was no 
laxity, and the anterior drawer test was negative.  However, 
there was slight positive give on a posterior drawer test.  
Range of motion of the left knee was from zero to 95 degrees.  
X-rays showed slight narrowing of the medial joint 
compartment and mild degenerative joint disease.  The January 
1998 rating decision on appeal assigned a 20 percent 
evaluation for the veteran's left knee disability under 
Diagnostic Code 5257.

The veteran sought VA treatment for his knee complaints in 
1997 and 1998, which culminated in arthroscopic surgery, 
performed on an outpatient basis, in January 1999.  
Crystalline deposits were present in joint surfaces, and his 
knee was debrided.  A note from his VA physician requested 
that the veteran be allowed off from work until the end of 
January 1999.  A January 1999 follow-up record noted a 
diagnosis of pseudogout as a result of a biopsy of the 
material debrided from the knee.  Ibuprofen, as needed, was 
recommended for pain relief.  A January 1999 rating decision 
granted a 100 percent rating for the veteran's left knee 
disability until the end of February 1999 under 38 C.F.R. 
§ 4.30 (1999), which provides for convalescent ratings.  A 20 
percent evaluation was then reinstated as of March 1, 1999.

As a result of the August 1999 Board remand, the veteran was 
provided another VA examination in September 1999.  The 
examiner reviewed the veteran's history, particularly that 
related to his January 1999 arthroscopic surgery, and the 
diagnosis of pseudogout.  The veteran reported that he had 
recovered from the arthroscopic surgery, but with some 
residual pain in his knee.  He said that his knee would hurt 
about 35 percent of the time, usually for about half an hour 
per day, and he rated the pain as a six (presumably on a 
scale to 10).  The veteran also reported occasional swelling.  
The veteran reported using ice a few times per week after 
returning from work.  Objectively, the examiner commented 
that the veteran wore a hinged knee brace.  He walked without 
a limp with the brace removed.  There was no muscular atrophy 
or weakness of the thigh or calf, and flexion and extension 
against resistance showed no weakness, although some 
discomfort was noted.  There was no swelling, deformity, heat 
or erythema.  There was mild tenderness to palpation along 
the medial aspect of the femur and tibia, and along the joint 
line.  The knee was stable, and there was no subluxation or 
instability.  Active range of motion was from 17 degrees of 
extension to 85 degrees of flexion.  Passive range of motion 
was from zero to 106 degrees.  There was no objective 
evidence of pain on motion, but the veteran could only 
perform about half a knee bend.  When asked to kneel, he put 
about 75 percent of his weight on his right knee.  The 
examiner stated that the veteran's knee symptomatology was a 
result of pseudogout, which was a second and distinct 
diagnosis from his service-connected disability.  The 
examiner stated that the crystal deposits removed during his 
arthroscopy would have caused symptoms, but that such were 
not the result of his service-connected left knee disability.

X-rays taken in March 1999 showed minimal degenerative 
changes of the left knee.  In March 2000, the RO received 
copies of VA prescriptions from the veteran's representative, 
showing that the veteran received Ibuprofen from the VA.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999). 

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under Diagnostic 
Code 5260 or Diagnostic Code 5261.  In a similar manner, a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

The veteran's left knee disability has been evaluated under 
several different diagnostic codes, most recently under 
hyphenated Diagnostic Code 5003-5258, with the former 
evaluating arthritis and the latter evaluating knee 
disabilities manifested by dislocated semilunar cartilage 
with frequent episodes of "locking."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5258 (1999).  The current 20 percent 
evaluation is the highest available under Diagnostic Code 
5258, and thus the Board must consider alternative diagnostic 
codes.

As the most recent evidence shows that the veteran does not 
have subluxation or instability, the Board finds that an 
evaluation under Diagnostic Code 5257 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Similarly, as the 
veteran does not have malunion or nonunion of the tibia and 
fibula, the Board finds that an evaluation under Diagnostic 
Code 5262 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

However, the Board notes that at the time of his most recent 
VA examination, in September 1999, the veteran's range of 
motion was from 17 degrees of extension to 85 degrees of 
flexion.  Diagnostic Code 5260 provides that limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, while 
a 30 percent evaluation, the highest under that diagnostic 
code, is warranted when flexion is limited to 15 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261 provides that a 20 percent evaluation is warranted 
when extension is limited to 15 degrees, while a 30 percent 
evaluation is warranted when extension is limited to 20 
degrees.  A 40 percent evaluation is warranted under this 
diagnostic code when extension is limited to 30 degrees, and 
a 50 percent evaluation, the highest under this diagnostic 
code, is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In the absence of objective evidence of pain on motion, the 
Board finds that the most accurate measure of the veteran's 
range of motion of the left knee is the passive range of 
motion, which was from zero to 106 degrees at the time of his 
most recent examination.  In this respect, the Board would 
note that the examiner specifically found an absence of 
objective evidence of pain on motion.  Further, there was no 
evidence of atrophy of the muscles of the left leg, and 
strength against resistance was good.  Thus, there was no 
evidence of disuse due to pain, as contemplated by 
regulation.  Considering that the veteran's range of motion 
was from zero to 106 degrees, the Board finds that an 
evaluation in excess of 20 percent under either Diagnostic 
Code 5260 or 5261 is not warranted.

However, in light of the veteran's complaints of pain, in 
conjunction with X-ray evidence of arthritis, the Board must 
find that a separate 10 percent evaluation is warranted for 
the veteran's left knee disability.  In granting the 10 
percent evaluation, the Board in particular notes that 
VAOPGCPREC 9-98 and 38 C.F.R. § 4.59 provide that a separate 
compensable evaluation is warranted when a knee disability is 
evaluated both under a diagnostic code that does not use 
range of motion as criteria and under a diagnostic code that 
does use range of motion as criteria, with the latter 
receiving the separate evaluation.

Finally, the Board addresses the veteran's representative's 
arguments in a March 2000 VA Form 646.  The representative 
argued that while the veteran's pseudogout was not part and 
parcel of the service-connected disability, the examiner who 
conducted the September 1999 examination did not address the 
degree of aggravation between his service-connected 
disability and his pseudogout.  The representative requested 
another remand to address this issue.

The Board has in fact applied all of the veteran's left knee 
symptomatology to his service-connected disability.  Indeed, 
neither the RO nor the Board has attempted to distinguish 
those manifestations resulting from pseudogout from those 
attributable to his service-connected disability.  As such, 
the Board finds that further development, to request a VA 
examiner to explain the level of aggravation of the 
pseudogout as a result of the service-connected disability is 
not warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board has also considered the applicability of the United 
States Court of Appeals for Veterans Claims holding that 
functional loss due to objective evidence of pain must also 
be considered in evaluating an orthopedic disability that is 
evaluated based upon limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the separate 10 
percent evaluation is based in large part on the veteran's 
subjective complaints of pain and X-ray evidence of 
arthritis.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his left knee 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  While the veteran underwent arthroscopic 
surgery in January 1999, the evidence reflects that the 
surgery was performed on an outpatient basis.  Moreover, the 
Board would also note that the veteran was granted a 
convalescent rating as a result, and thus, the rating code 
did in fact contemplate residuals from the surgery.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for a knee disability 
manifested by dislocated semilunar cartilage or limitation of 
motion is denied.

A separate 10 percent evaluation for X-ray evidence of 
arthritis is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

